         Case 1:20-cr-00022-PAC Document 65
                                         64 Filed 01/19/21
                                                  01/15/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    January 15, 2021

BY ECF
                                                    1/19/2021
The Honorable Paul A. Crotty                        Time will be excluded through February
United States District Judge                        19, 2021 for each defendant. SO
Southern District of New York                       ORDERED.
500 Pearl Street
New York, New York 10007

Re:    United States v. Ediberto Santana, et al., 20 Cr. 22 (PAC)

Dear Judge Crotty:

         As the Court is aware, the Court and the parties are in the process of scheduling remote
status conferences as to each defendant, which involves logistical coordination with the prison
facilities in which the defendants are housed. The Government understands that those conferences
are being scheduled for the week of February 15, 2021. Accordingly, the Government respectfully
requests that the time from today’s date through February 19, 2021 as a control date be
prospectively excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interest of
justice. Such exclusion of time is warranted in light of the logistical difficulties posed by the
COVID-19 pandemic and the temporary suspension of jury trials in this District, and also so that
defense counsel can review discovery, consider pretrial motions, and discuss with the Government
possible resolution of the charges in this case without the need for trial.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                         by: ___/s/__________________________
                                             Jacqueline Kelly / Celia V. Cohen /
                                             Jacob R. Fiddelman / Lindsey Keenan
                                             Assistant United States Attorneys
                                             (212) 637-2456 / 2466 / 1024 / 1565

cc:    Defense counsel (by ECF)
